Citation Nr: 0813628	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-14 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1988 to August 
1991.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Remands issued in November 2003, July 2004, 
December 2005, and September 2006.  This matter was 
originally on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In August 2001, the RO granted the veteran an extension of 
his delimiting date for the period of August 8, 1997 to March 
24, 1998, based on evidence of a left ankle injury that 
prevented him from working during that period.  The 
delimiting date was extended to April 9, 2002.    

In November 2003 and July 2004, the Board remanded the case 
to the RO for further development.

In a June 2005 rating decision, the RO granted the veteran an 
extension of his delimiting date for the periods of December 
14, 1999 to March 22, 2000 and July 1, 2001 to October 1, 
2001, based on evidence showing that his ankle and foot 
conditions prevented him from working or attending school 
during those periods. Consequently, his delimiting date was 
extended by five months and 28 days.  The veteran continued 
his appeal.

In December 2005, the Board remanded the case to the RO for 
further development related in part to actions not completed 
in the previous remand and in part to more recent 
developments (i.e., award of disability compensation for 
post-traumatic stress disorder (PTSD) in November 2004).  
Following certain actions, the case was returned to the 
Board.

In September 2006, the Board again remanded the issue 
currently on appeal for further development and to ensure 
compliance with previous Remand orders.  The case now returns 
to the Board following the completion of the directives 
outlined in the Board Remand.  

The Board observes that the veteran requested to be scheduled 
for a Board hearing to be held in Washington, DC in a May 
2006 VA Form 9.  However, the veteran later indicated in July 
2006 correspondence that he would not be attending the 
hearing scheduled for later that month and did not want to 
reschedule the hearing.  He further indicated that he wanted 
the Board to proceed with the adjudication of his claim.  
Thus, the veteran's hearing request has been withdrawn.  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, to the extent possible. 

2.  The veteran was granted an extension of his delimiting 
date for the period of August 8, 1997 to March 24, 1998 due 
to his ankle injury with delimiting date extended to April 9, 
2002 as well as an extension of his delimiting date for the 
periods of December 14, 1999 to March 22, 2000 and July 1, 
2001 to October 1, 2001 due to ankle and foot conditions with 
delimiting date extended by five months and 28 days.  

3.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program for any additional periods 
during his basic chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code have not been met.  38 U.S.C.A. 
§ 3031 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 21.7050, 
21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The Board notes that the veteran was not provided with proper 
VCAA notice prior to the August 2001 rating decision.  
However, any defect with respect to the timing of the notice 
has been cured as the veteran was sent adequate VCAA notice 
following the November 2003 Board Remand and his claim was 
subsequently readjudicated, as will be explained in greater 
detail below.   

In undated correspondence issued pursuant to the November 
2003 Board Remand, the RO advised the veteran of what the 
evidence must show for an extension of education benefits, 
thoroughly described the types of evidence that would support 
the veteran's claim, and asked him to submit the pertinent 
evidence within 30 days of the date of the letter.  The RO 
also advised the veteran regarding what evidence it would 
obtain and make reasonable efforts to obtain on his behalf in 
support of his claim.  Multiple follow-up VCAA notice letters 
were subsequently sent to the veteran and his claim was 
readjudicated, most recently in November 2007.  

The Board further notes that the RO provided the veteran with 
a copy of the rating decisions dated in August 2001, November 
2004, June 2005, and June 2007, the August 2002 Statement of 
the Case (SOC), and the Supplemental Statements of the Case 
(SSOCs) dated in December 2004, July 2005, March 2006, and 
November 2007, which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained and 
the veteran otherwise sent the private and VA treatment 
records that the veteran identified as relevant to his claim, 
to the extent possible.  The veteran's claims folder has also 
been associated with his education folder and the evidence 
therein has been considered with respect to the veteran's 
claim.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Analysis 

The veteran seeks entitlement to an extension of his 
delimiting date for the award of Chapter 30 educational 
assistance benefits.  

The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
veteran's last discharge from active duty. 38 U.S.C.A. §§  
3031, 3033 (West 2002); 38 C.F.R. § 21.7142 (2007).  In the 
present case, the record reflects that the veteran separated 
from active military service on August 22, 1991.  There is no 
evidence of record to indicate that the veteran had any 
active duty after August 22, 1991.  Thus, the original 
delimiting date of August 23, 2001 was properly assigned.  

An extension of the applicable delimiting period shall be 
granted when it is determined that the veteran was prevented 
from initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  VA will not consider a veteran who is 
disabled for a period of 30 days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 C.F.R. 
§ 21.7051(a)(2)(2007).   

During the course of this appeal, the veteran has been 
granted the following: 1) an extension of his delimiting date 
for the period of August 8, 1997 to March 24, 1998 due to his 
ankle injury with delimiting date extended to April 9, 2002; 
and 2) extension of his delimiting date for the periods of 
December 14, 1999 to March 22, 2000 and July 1, 2001 to 
October 1, 2001 due to ankle and foot conditions with 
delimiting date extended by five months and 28 days.  

Although the veteran asserts that symptoms and treatment for 
his PTSD and ankle and foot problems among other physical 
disabilities prevented him from pursuing a education program 
for additional periods during his eligibility for Chapter 30 
educational assistance benefits, a review of the medical 
evidence does not show that a program of education was 
medically infeasible due to mental or physical disability 
during the applicable eligibility period for any additional 
periods, for reasons explained in greater detail below.  

The veteran has reported that he was unemployed with some 
part-time work after leaving service until approximately 
1992.  The veteran's medical records from 1992 to 1994 show 
that the veteran received readjustment counseling and had 
temporary or part-time jobs during that period and was laid 
off in February 1993.  However, there is no indication that 
any disability restricted the veteran from pursuit of a 
program of education at any time relevant to this portion of 
the appeal period.  Indeed, a November 1992 General Medical 
Examination report notes that the examiner found that the 
veteran remained employable at that time despite the 
veteran's report of recurrent mood swings and receipt of 
psychiatric care.  Relevant treatment records also contain no 
information to suggest that any disability prevented the 
veteran from pursuing a program of education for any time 
relevant to the current appeal with respect to that portion 
of the eligibility period.      

In October 1994, the veteran obtained full time employment 
with a railroad company and the record reveals that the 
veteran has been working full time for that employer since 
that time.  Except for the periods noted above for which the 
veteran was granted extension due to physical disability, the 
veteran's history of full time employment during this latter 
portion of the applicable eligibility period tends to 
demonstrate that he was not prevented from pursuing a program 
of education during that time as he chose and was able to 
maintain full time employment.  

In further regard to the veteran's mental disability, the 
Board notes that the veteran was granted service connection 
for PTSD and assigned a 70 percent disability rating 
effective August 9, 2002 in an October 2004 rating decision.  
Under the General Rating Formula for Mental Disorders, a 70 
percent rating requires evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  In addition, the veteran's August 2004 VA PTSD 
examiner assigned a GAF score of 48, which reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Thus, the evidence indicates a severe 
level of impairment due to PTSD at least since August 9, 
2002.  Nonetheless, at the time of the August 2004 VA PTSD 
examination, the veteran reported that he remained employed 
at the railroad company and there is no indication that the 
August 2004 VA PTSD examiner found the veteran to be 
unemployable or unable to engage in educational pursuits.  
Moreover, the medical evidence does not clearly establish 
that the veteran's psychiatric symptoms prevented him from 
pursuing a program of education at any time relevant to the 
current appeal.      

The Board notes that the veteran has submitted a letter dated 
in May 2005 from his treating podiatrist, Dr. M.W., which 
noted that the veteran was unable to work or attend school 
due to his foot problems from October 2002 to December 2003.  
Additionally, the veteran submitted a letter from his 
treating physician, Dr. W.J.S., showing that he underwent 
surgery in March 2005 and was unable to attend school from 
March 2005 to April 2005 due to slight complications 
following his procedure.  However, those periods may not be 
considered in evaluating entitlement to additional extension 
of the veteran's delimiting date as they fall outside the 
applicable eligibility period.  

Although the record further contains a May 2005 letter from 
the veteran's podiatrist, C.E., stating that a July 1997 
treatment note indicated that the veteran was to refrain from 
impact activities for two weeks, there is no indication that 
the veteran was prevented from enrolling or reenrolling in 
his chosen educational program or was forced to discontinue 
attendance because of his short period of disability at that 
time.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the claim and an 
extension of the delimiting date under Chapter 30, Title 38, 
United States Code is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An extension of the delimiting date for the award of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


